                 Case 18-00407       Doc 1    Filed 10/29/18    Page 1 of 12



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MARYLAND

IN RE:                                    )
                                          )
GREGORY B. MYERS                          )     Case No:     15-26033
                                          )     (Chapter 7)
DEBTOR.                                   )
                                          )
******************************************)*****************************
6789 GOLDSBORO LLC,                       )
                                          )
      PLAINTIFF,                          )     Adv. No. ____________
                                          )
      v.                                  )
                                          )
GREGORY B. MYERS                          )
                                          )
      and                                 )
                                          )
SERV TRUST                                )
                                          )
      And                                 )
                                          )
ROGER SCHLOSSBERG,                        )
Chapter 7 Trustee                         )
                                          )
      DEFENDANTS                          )

                    COMPLAINT FOR DECLARATORY JUDGMENT

         Comes now 6789 Goldsboro LLC (“Goldsboro” or the “Plaintiff”), through its

undersigned counsel of record, and as and for its Complaint for Declaratory Judgment (this

“Complaint”) against Gregory B. Myers (the “Debtor” or “Mr. Myers”) and Serv Trust (“Serv

Trust”) (the Debtor and Serve Trust being collectively known as the “Defendants” and each

being individually known as a “Defendant”) states as follows:

                                          PARTIES

         1.    Goldsboro is an LLC formed and existing pursuant to the laws of the State of

Maryland, with its primary place of business being within the State of Maryland.
                  Case 18-00407       Doc 1     Filed 10/29/18     Page 2 of 12



       2.      The Debtor is a natural person who, upon information and belief, is a citizen of

either the State of Florida or the State of Maryland.

       3.      Serv Trust holds itself out as a Maryland statutory trust, with its two claimed

trustees being the Debtor and Daniel Ring (“Mr. Ring”), and with Mr. Ring, upon information

and belief, being a citizen of the State of Maryland.

       4.      Roger Schlossberg is the Chapter 7 Trustee, in the Debtor’s case.

                                  JURISDICTION & VENUE

       5.      This is an adversary proceeding brought pursuant to Federal Rule of Bankruptcy

Procedure 7001(2) and 7001(10).

       6.      The Court has jurisdiction over this case pursuant to Section 1334 of Title 28 of

the United States Code, this being a matter arising under Title 11 of the United States Code.

       7.      The Court also has jurisdiction over this case pursuant to the allowances of

Section 157(b)(2) of Title 28 of the United States Code, this being a core proceeding.

       8.      Venue is proper in this Court pursuant to Section 1409 of Title 28 of the United

States Code.

             GENERAL FACTS: SERV TRUST AND GOLDSBORO FORMED

       9.      Serv Trust was originally created by the Debtor’s mother, for the supposed benefit

of the Debtor’s children.

       10.     The Debtor has been a trustee of Serv Trust at all times relevant to this action, and

upon information and belief, has exercised all decision-making authority for Serv Trust –

notwithstanding the nominal presence of a co-trustee.

       11.     In or before 2009, the Debtor experienced financial difficulties and stopped

paying the mortgage on numerous pieces of real property owned by himself, his wife, and/or him

and his wife jointly.


                                                 2
                  Case 18-00407        Doc 1    Filed 10/29/18   Page 3 of 12



        12.    Following the Debtor’s financial difficulties, he came to defend multiple

foreclosure suits and other legal proceedings, coming to understand that his remaining assets,

however great or meager, would eventually be subject to the attack and/or attachment of his

creditors.

        13.    During or before 2011 the Debtor personally discovered a piece of property

located at 6789 Goldsboro Road, in Bethesda, Maryland (the “Property”) which was listed as

being for sale, and which was being marketed as a single family home.

        14.    The Debtor, having a background in the real estate industry, recognized the

Property to be on a parcel of land that could support additional dwelling units, and believed that

parcel of land to be in a desirable location.

        15.    The Debtor, owing millions of dollars to his creditors, facing the likely prospect

of declaring bankruptcy in the coming years, and not having access to the funds requisite to

acquire the Property, sought out an investment partner and was introduced to Brian King (“Mr.

King”).

        16.    Mr. King offered to put up the money needed to acquire the Property, alongside

his wife and a trust for the benefit of his children (collectively, the “King Family”), if an

investment entity was created where the King Family would have a senior interest in the

Property.

        17.    In turn, it was agreed the Debtor would be the manager of the entity created to

acquire the Property, and could have a one half (1/2) subordinate interest in the entity which

could be redeemed by the King Family, or no consideration, if the Property was not worth more

than the King Family’s gross investment after three (3) years.

        18.    This agreement was memorialized in the operating agreement of Goldsboro.




                                                 3
                  Case 18-00407        Doc 1     Filed 10/29/18   Page 4 of 12



       19.     The Debtor, however, did not want to take a subordinate interest in Goldsboro in

his own name, knowing that his creditors might be able to attach that interest, obtain a charging

order against that interest, or otherwise take it from him.

       20.     So instead of personally taking the interest in Goldsboro – an interest obtained by

the goodwill of the Debtor in finding the Property, and by efforts that the Debtor would expend

managing Goldsboro – the Debtor indicated the interest would be held by Serv Trust.

       21.     In accord with this arrangement, Serv Trust became the junior member of

Goldsboro.

       22.     Even though the Debtor was supposedly involved with Goldsboro in his role as a

trustee of Serv Trust, he personally became the manager of Goldsboro and oversaw efforts to

assess development opportunities for the Property, putting his own “sweat equity” into the

project.

                         GENERAL FACTS: SERVE TRUST’S
                     CONTINUED USED AS ALTER EGO OF DEBTOR

       23.     Early in the existence of Goldsboro, the Debtor approached Mr. King, indicated

the Debtor needed money, and asked for a loan.

       24.     Mr. King agreed to capitalize Goldsboro with monies to be loaned to the Debtor.

       25.     The Debtor asked that the loan be made to Serv Trust, instead of to him

personally, but that the loan be given to him personally.

       26.     From 2014 through 2016, the Debtor asked Mr. King to capitalize Goldsboro with

money for loans to be made on a least twenty-eight (28) separate occasions, with the total of such

loans equaling Six Hundred Thirty Thousand Dollars ($630,000.00) (the “Loans”) and interest

accruing on such loans.




                                                  4
                  Case 18-00407       Doc 1     Filed 10/29/18     Page 5 of 12



       27.     All of the Loans were paid directly to either the Debtor or his wife; none were

ever wired into a bank account of Serv Trust, depositing into a checking account of Serv Trust,

or otherwise made in a fashion that suggested Serv Trust to have any possession of the funds.

       28.     In asking for the Loans, the Debtor would often indicate the need in a personal

regard – not in one aimed at any fiduciary obligation.

       29.     By way of example, on April 22, 2016, the Debtor wrote to Mr. King, “Hey Brian

– following up on our conversation the other day – I greatly appreciate you advancing June and

July now ($30K) as the insurance company totally f’d me, and I’m on fumes here.”

       30.     The Debtor followed up on April 25, 2016, “Brian – I’m dead in the water

without the wire on/before May 2. Please reconsider and advance $15k on Money May 2 (June

advance), with the other $15k on May 8 (July advance). I wouldn’t ask you to do this unless it

was an emergency.”

       31.     On June 9, 2016, the Debtor send Mr. King another request for money, indicating

that some of the money was needed for one of his children but that most of it was for other,

completely unrelated things: “I only want to ask you for what I need to survive right now, which

is $40k (which includes $15k to pay past tuition for Teddy so he can get his official transcript

from Furman to transfer to Trinity; $5k to keep my Chapter 11 alive, $2,270 for monthly health

insurance premiums; $3,500 in past due utilities; $10k in legal fees for appeals; food, gas, etc.).”

(Emphasis added)

       32.     On July 14, 2016, the Debtor wrote to Mr. King, “I am sitting here bleeding

waiting for Danielle – I have two checks that will be presented today totaling just under $7k to

an attorney – who, if my checks bounce, with withdraw from my appeal- as well as my family’s

health insurance expired on July 1 and I am now past the grace period…I am respectfully

requesting that you have Chris wire $10k this morning so I can cover these extremely critical


                                                 5
                  Case 18-00407        Doc 1    Filed 10/29/18    Page 6 of 12



payments while Danielle finishes her edits and we can get papers circulated. Holding up a $10k

given where we are only hurts me.” (emphasis added)

          33.   On May 16, 2016, the Debtor wrote Mr. King, “Brian – I appreciate the June draw

you sent on May 3, but I still need to get the $15k July draw early just to keep my head above

water.”

          34.   All of the foregoing e-mails were sent after the Debtor filed a voluntary Chapter

11 bankruptcy petition on November 18, 2015.

          35.   Even though the Debtor had personally guaranteed all of the Leans, he did not

schedule Goldsboro as a creditor in his bankruptcy and never mentioned his guarantee in his

schedules or any amendments thereto until such a time as Goldsboro entered an appearance in

these bankruptcy proceedings.

          36.   Both prior to, and during, his bankruptcy, the Debtor has used Serv Trust as a tool

to access money from Goldsboro without that money becoming part of his bankruptcy estate or

being otherwise subject to the attack or collection of his creditors or those of his wife (who has

twice been a debtor in bankruptcy in the past twelve months).

          37.   This behavior is consistent with the Debtor’s original goal of having the

subordinate interest in Goldsboro be acquired by Serv Trust, and not in his own name or that of

his spouse, so it would not be attachable by his creditors.

          38.   This behavior is also consistent with the Debtor placing a large lien on one of his

properties, in favor of Serv Trust (the “Lien”), with the goal of Serv Trust then being able to

obtain funds from the sale of that property – for the personal use of the Debtor – before junior

creditors of the Debtor could do so.

          39.   A review of the docket reveals the Lien became a source of early contention in

this bankruptcy case, as the Debtor sold the subject property, disputed nearly every lien on the


                                                 6
                   Case 18-00407         Doc 1   Filed 10/29/18    Page 7 of 12



property – except for Serv Trust’s Lien – and made contradictory assertions about the size of the

Lien, in an effort to deprive his creditors of money.

         40.    On February 15, 2017, following the filing of a motion to convert this case from

Chapter 11 to Chapter 7 (the “Motion to Convert”), filed by the United States Trustee, the Court

conducted a full evidentiary hearing on the Motion to Convert, at the conclusion of which the

Court rendered an oral ruling converting the Debtor’s case to Chapter 7.

         41.    This court subsequently noted that the Debtor’s “failure to list Goldsboro in his

initial schedules and his failure to disclose his personal guaranty of Goldsboro’s advances to

Serv Trust at the 341 Meeting was a significant factor in the Court’s decision to convert Myer’s

case.”

         42.    On May 18, 2017, United States Trustee brought an adversary proceeding to have

the Debtor’s discharge denied (the “Motion to Deny Discharge”).

         43.    On September 28, 2018, this Court granted the Motion to Deny Discharge, issuing

a lengthy written memorandum opinion (the “Denial Order”).

         44.    In the Denial Order, this Court observed “The timing of the loans from Goldsboro

and the execution of the Goldsboro Guaranty, combined with Myer’s obfuscation on his liability

to Goldsboro at the 341 Meeting, are sufficient to find the requisite fraudulent intent for purposes

of §727(a)(4)… it is not believable that he simply forgot to include his largest unsecured creditor

in the first several versions of his schedules when he had executed a personal guaranty in favor

of that creditor six months prior to filing for bankruptcy and was requesting advances from the

creditor u to and after filing his petition.”

         45.    In the Denial Order, this Court also observed “Myers was adamant at trial that

every payment that he and/or Kelly ever received from Serv Trust was for the benefit of the

children.”


                                                  7
                   Case 18-00407       Doc 1    Filed 10/29/18     Page 8 of 12



       46.     Such testimony of the Debtor would have been untruthful in nature, as significant

portions of such money were openly sought to pay the Debtor’s legal fees in connection with

various litigation matters (including this bankruptcy), as anecdotally established by the e-mails

discussed above.

       47.     The Denial Order also observes, “the Court finds that the amount of Serv Trust’s

secured claim set forth on the Amended Schedule D was inflated and therefore, was a false claim

and a false oath under §727(a)(4),” going on to note that the Debtor seemed inclined to use the

Serv Trust Lien as a means of receiving money from the proceeds from a sale of property until

such a time as Goldsboro – an unscheduled creditor – entered an appearance in this case and

foreclosed that possibility.

       48.     The Denial Order also finds that the Debtor did not keep records of the money he

received from Goldsboro (which was supposedly being loaned to Serv Trust) or of how that

money was spent, even though he insisted (untruthfully) that it was spent on his children.

                               GENERAL FACTS: LITIGATION

       49.     In 2017, the King Family exercised their right to redeem Serv Trust’s interest in

Goldsboro, and then filed a declaratory judgment suit in Montgomery County, Maryland seeking

a declaration of the same (the “State Court Declaratory Judgment Suit”).

       50.     The Debtor initially tried to defend the State Court Declaratory Judgment Suit pro

se before being directed by the clerk that Serv Trust would need counsel since it is a legal entity.

       51.     The Debtor then filed a suggestion of bankruptcy in the State Court Declaratory

Judgment Suit, suggesting that his personal bankruptcy should stay the State Court Declaratory

Judgment Suit.

       52.     While the King Family and Goldsboro would not realize it at the time, the Debtor

was right – since Serv Trust is his alter ego, and an asset of his bankruptcy estate, the State Court


                                                 8
                  Case 18-00407        Doc 1    Filed 10/29/18     Page 9 of 12



Declaratory Judgment Suit should have been stayed, and he should have amended his schedules

to include the assets of Serv Trust (which he did not and has not).

          53.   Goldsboro then filed suit against Serv Trust on the Loans, and that case was

consolidated with the State Court Declaratory Judgment Suit.

          54.   Serv Trust’s counsel, in connection with the consolidated litigation cases, wrote to

counsel for Goldsboro and the King Family, asking him to withdraw from such representation

because he had previously represented the Debtor in various matters and “Given your

representation of Mr. Myers in numerous matters relating to his personal and financial interests,

including his interests in the entities and organizations he owns and/or controls, it is exceedingly

difficult to imagine that you did not acquire knowledge and/or information regarding Mr. Myers

and Serv Trust that already has (or at least almost certainly will be) used to the advantage of the

King Parties and/or the LLC and to the detriment of Mr. Myers and Serv Trust in the actions at

issue.”

          55.   Since, at the time, it was not fully realized that Mr. Myers was using Serv Trust as

his alter ego, litigation counsel declined to withdraw, and no motion was ever filed, though

Goldsboro obtained separate counsel in the litigation, whose appearance was just recently

entered.

          56.   In light of the e-mails discussed above (which were recently reviewed by counsel

upon entering an appearance on behalf of Goldsboro), and the Court’s holdings in the Denial

Order, the effort to make Goldsboro and the King Family’s counsel withdraws comes into

sharper relief, as it is apparent the Debtor genuinely regards Serv Trust as his alter ego and this

believes that any who once represented his interests did, too, represent this of Serv Trust.

          57.   This context also explains why Serv Trust’s counsel indicated, in the foregoing

letter, that information regarding the Debtor would be relevant to the Debtor’s role in the state

court litigation, even though the Debtor is not named as a party to those proceedings.
                                                  9
                  Case 18-00407        Doc 1     Filed 10/29/18         Page 10 of 12



          58.   Taken together, the demands that money be given to Serv Trust to pay the

Debtor’s personal legal bills, the Debtor’s decision to put his goodwill and efforts in connection

with Goldsboro in the name of Serv Trust to avoid paying creditors, the Debtor’s refusal to

acknowledge his obligations to Goldsboro in this bankruptcy, the creation of a false lien in favor

of Serv Trust to try and deprive the Debtor’s creditors of money, the Debtor’s suggesting that he

and Serv Trust are one and the same for legal conflict purposes, the Debtor’s not keeping any

records of the financial activities of Serv Trust, and the Debtor’s expenditure of Serv Trust’s

money on things that could not possibly be justified from a fiduciary perspective, clearly

demonstrate that the Debtor and Serv Trust are one and the same, and that any asset of Serv

Trust is, in reality, simply an asset of the Debtor.

                          COUNT I – DECLARATORY JUDGMENT

          59.   Goldsboro repeats and realleges all foregoing paragraphs, as though fully set forth

herein.

          60.   The Debtor repeatedly borrowed money, in the name of Serv Trust, to pay his

personal legal fees in connection with legal proceedings to which Serv Trust is not a party.

          61.   The Debtor repeatedly used funds belonging to Serv Trust to pay his own

obligations, and repeatedly sought to have Serv Trust receive such funds – by becoming indebted

to third parties – so it would have money to pay the Debtor’s personal obligations.

          62.   The Debtor transferred his own goodwill and the “sweat equity” of his efforts in

connection with the Property into the name of Serv Trust to avoid having the proceeds (if any) be

susceptible to attack by his personal creditors, at a time when he was insolvent, without receiving

any consideration whatsoever.

          63.   The Debtor created a bogus lien in favor of Serv Trust, on one of his own

properties, to frustrate the collection efforts of his own creditors.


                                                  10
                 Case 18-00407        Doc 1    Filed 10/29/18      Page 11 of 12



       64.     The Debtor changed the size of that bogus lien in accord with is personal financial

desires.

       65.     The Debtor’s expenditures of moneys supposedly belonging to Serv Trust is of a

form, pattern and habit that would be a gross breach of his fiduciary duties as trustee thereof –

not just in the form of self-dealing, but in self-dealing with absolutely no cognizable benefit to

the trust’s supposed beneficiaries, and in taking Serv Trust further and further into debt so that he

may self-deal in its acquired cash – and yet has never scheduled the trust’s supposed

beneficiaries as creditors in his bankruptcy having claims against him for such openly actionable

conduct.

       66.     The Debtor and Serv Pro dispute the allegations in this Complaint and the parties’

positions are antagonistic, and litigation is imminent. A declaration of this court will serve to

terminate the controversy.

       WHEREFORE, 6789 Goldsboro LLC respectfully prays this Honorable Court (i) enter a

judgment declaring (a) Serv Trust is the alter ego of the Debtor, (b) the assets and liabilities of

Serv Trust are the assets and liabilities of the Debtor; and (c) the Chapter 7 trustee is to

administer the Debtor’s estate in the manner inclusive of the assets and liabilities of Serv Trust;

(ii) staying all litigation to which Serv Trust is a party (excepting the instant adversary

proceedings), pursuant to the mandate of Section 362 of the Bankruptcy Code; and (iii) affording

such other and further relief as may be just and proper.


                                              Respectfully submitted,

                                                     /s/ Stephen Metz
                                              Stephen Metz, Fed. Bar No.13720
                                              Offit Kurman, P.A.
                                              4800 Montgomery Lane, #900
                                              Bethesda, Maryland 20814
                                              (240) 507-1723
                                              (240) 507-1735 (fax)
                                              smetz@offitkurman.com
                                                11
                     Case 18-00407   Doc 1    Filed 10/29/18    Page 12 of 12



                                                     /s/ Eric Pelletier
                                             Eric Pelletier, Esq. Fed. Bar No. 12716
                                             Offit Kurman, P.A.
                                             4800 Montgomery Lane, #900
                                             Bethesda, Maryland 20814
                                             (240) 507-1739
                                             (240) 507-1735 (fax)
                                             epelletier@offitkurman.com


                                                    /s/ Frances C. Wilburn
                                             Frances C. Wilburn, Esq. Fed. Bar No. 17241
                                             Offit Kurman, P.A.
                                             4800 Montgomery Lane, #900
                                             Bethesda, Maryland 20814
                                             (240) 507-1712
                                             (240) 507-1735 (fax)
                                             fwilburn@offitkurman.com


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 29, 2018, caused a copy of the foregoing to be
served via the Court’s CM/ECF system or first-class mail, postage prepaid (for those individuals
not receiving ECF), to the following:

       Office of the United States Trustee
       6305 Ivy Lane, Suite 600
       Greenbelt, Maryland 20770

       Gregory B. Myers (and via email)
       700 Gulf Shore Boulevard North
       Naples, FL 34102
       gregbmyers@verizon.net

       Roger Schlossberg
       18421 Henson Boulevard
       Suite 201
       Hagerstown, Maryland 21742
       trustee@schlosslaw.com


                                                    /s/ Stephen Metz
                                             Stephen Metz


4848-1309-2985 v.6



                                               12
